ON REHEARING.
P'E'R CURIAM':
This case is before us on petition for rehearing. The opinion of the court will be found in 170 N. W. 149. Both parties are seeking for a rehearing. The defendants base their petition on the ground that the facts, as they appear from the record, do not warrant the conclusion reached by ■ the court. We are fully satisfied with the opinion as it is, so far as the facts in the case are concerned.
The petition of the plaintiff calls our attention to the matters set forth in the last two paragraphs of the opinion, and asks that said paragraphs be eliminated. The request should be granted. *320This is an appeal from an order of the Board of Railroad Commissioners, directing the doing of certain acts, and not an appeal 'from a judgment enforcing such order, and the enforcement of the order is not an issue at this time.
The last two' paragraphs of the opinion as published are' withdrawn and wholly eliminated, but a rehearing is unnecessary, and both petitioners are denied.